Citation Nr: 1828378	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971. 
This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

This appeal was most recently before the Board in March 2017 when it was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The March 2017 remand specifically directed that an examination be conducted by an ear, nose, and throat (ENT) specialist or an Otolaryngologist.  In response to the Board remand a June 2017 VA opinion was provided by a Physician's Assistant.  Given the Board's specific instruction that the opinion be provided by an ENT or Otolaryngologist, the June 2017 opinion is inadequate.  

The Veteran was provided with an additional December 2017 VA examination and opinion from an Otolaryngologist. The Veteran reported he was exposed to high levels of noise during his active service and worked with heavy equipment in Texas. The examiner noted the Veteran was diagnosed with Meniere's disease by Dr. A in 2000 based on an electrocochleogram and otoacoustic emission testing.  The examiner stated the Veteran did not experience vertigo, nausea, vomiting, aural fullness, ear pain, or fluctuating hearing loss.  The examiner indicated the Veteran did not have any clinical evidence of Meniere's disease and concluded that it was less likely than not that any Meniere's disease was etiologically related to the Veteran's active service.  The examiner stated that Meniere's disease results in low frequency hearing loss which the Veteran did not have in his left ear.  In addition, the opinion provider stated the electrocochleogram used to diagnosis the Veteran in 2002 was not credible and that acoustic emission testing is not used to diagnosis Meniere's disease.

The Board finds the December 2017 VA opinion to be inadequate.  The examiner seemingly based his conclusion that the Veteran did not have Meniere's disease on a finding that he did not have low frequency hearing loss in his left ear but did not reference the Veteran's right ear.  In addition the examiner stated that electrocochleogram and acoustic emission testing is not used to diagnosis Meniere's disease but did not state what testing was currently used to diagnose and if that testing was used in the instant examination.   Moreover, the examiner indicated the Veteran did not have any ear pain or aural fullness, however, a September 1970 service treatment record noted the Veteran complained of a right ear pain and a November 2010 private treatment record noted the Veteran had a feeling of fullness in his ear.  As such, an addendum opinion must be obtained on remand. 

In addition, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  The AOJ must contact the VA examiner who examined the Veteran in December 2017 in connection with his claim for service-connection for Meniere's disease and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  If the December 2017 opinion provider is unavailable or another examination is otherwise needed, the examination and opinion must be provided by an ENT or Otolaryngologist.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the Veteran have Meniere's disease in either ear?

The examiner should consider and discuss as necessary the following:

i. A September 1970 service treatment record which noted the Veteran complained of right ear pain which was diagnosed as otitis media;

ii.  A November 2000 private treatment record which indicated the Veteran was diagnosed with cochlear Meniere's disease, however, in which ear was not specified; and

iii.  The Veteran's statement in a February 2010 VA opinion indicating he has never experienced Vertigo.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed Meniere's disease is etiologically related to the Veteran's active service?

The examiner should consider and discuss as necessary the September 1970 service treatment record which noted the Veteran complained of a right ear pain which was diagnosed as otitis media.  

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



